STRAUP, J.
(dissenting).
I dissent. I think the judgment should be affirmed. It was alleged in the complaint that the assignors of plaintiff entered into an agreement with the defendant, a real estate agent or broker, by the terms of which the defendant undertook to. procure a purchaser and negotiate a sale of the property for not less than $2000, for which the defendant was to rceive a commission of five per cent of the purchase price. It is further alleged that the defendant procured a purchaser who was able and willing to purchase the property for the-sum of $2500, and that the defendant to obtain larger compensation than was agreed upon and to cheat and defraud the assignors withheld from them the fact that it had procured a purchaser for the sum of $2500, and falsely stated to them that, owing to the dullness of the real estate market, they were unable to find a purchaser, and proposed that it would itself purchase the property for $2000 less a commission of $100, and requested that they execute a deed in its name and forward it to the defendant; that they, relying upon and believing the representations to be true, executed and forwarded the deed to the defendant, who in turn conveyed the property to the *622purchaser for the sum of $2500; and that tbe defendant accounted to them for only the sum of $1900. The defendant denied the agency and all other allegations of the complaint and alleged that it had purchased the property from the assignors and sold it for $2500. The court found the issues in favor of the plaintiff and the facts as alleged in the complaint, and rendered a judgment against the defendant for $600, less special assessments against the property paid by the defendant amounting to $43.54. •
I see no reason for allowing the defendant a commission. The evidence clearly shows the relation of agency between the defendant and the assignors. They listed the property with the defendant to be sold for a price not less than $2000, for which the defendant was to receive a commission of five per cent of the sale price. After the property had been listed with it for some time, and just before the assignors left Utah to go to Oregon, they called on the officers of the defendant having charge of its business and expressed a desire to dispose of it and requested the defendant to buy it. The officer told them that they had purchased a good deal of property and that they were not able to do so. Thereupon the assignors said to them, as testified to- by one of the officers, “We will go; we will leave this with you; you have an option on it at that price ($2000), or you can sell it to anybody else as long as you net us $1900; that is all we want for the property; if you get us $1900, we will be satisfied.”
Another officer testified that the assignors said, “ ‘We are anxious to get away; we have stayed here longer now than we should; and we would like to make some disposition of the property before we leave. If you take the property you are entitled to a commission the same as anybody else; $1900 is all we want for the property,’ and he urged us to take it, and the answer we gave him was that we would do the best we could, and we assured him that we would either buy the property ourselves or turn it over to somebody else.”
There the matter rested. The assignors left Utah and went to Oregon on the 2d day of February. The defendant «continued to show the property to prospective purchasers, *623and thereafter procured a purchaser who was afole and -willing to buy the property for $2500. Ota, March 2d the assignors wrote the defendant: “I heard you rented the place I left in your hands to sell. Have you yet made a deal with any one ? . . . I wish you to write me all details concerning the place.” On March 9th, and after the defendant had found the purchaser able and willing to buy the property for $2500, he having made the first payment of $500 on the 11th of March, the defendant wrote the assignors, “As the real estate market is still a little slow, and not desiring to keep you in suspense, we have concluded to take a chance on the property ourselves. Therefore we have made a deed,” etc., “for a consideration of $2000, less $100 as a commission as agreed upon,” which the assignors were requested to sign and return. “We have collected one month’s rent of twelve dollars, and are holding same subject to your order.” The deed was made and returned and the property thereafter conveyed by the defendant to the purchaser and the balance of the $2500' paid by him. After the deed was received by the defendant,, and before it conveyed the property to the purchaser, it wrote another letter to the assignors, still withholding the fact that it had found a purchaser, in which it requested them to' make an assignment in blank of a water certificate, for the reason that “we expect sooner or later to sell the property,” and to avoid the making of a new certificate.
The court having, found and the evidence showing that the-relation of agency existed between the assignors and the defendant, and that the purchaser was procured and the property sold in pursuance thereof, I think the defendant, the-agent, did not truthfully make known to the assignors, the-principals, all matters pertaining to the transaction, fraudulently misrepresented and suppressed facts concerning it, and undertook to derive an advantage to itself in violation of its duty to the assignors, and therefore forfeited all claim to a commission or other compensation.
Conceding that 'the assignors before they left Utah to go to Oregon offered to sell the property to the defendant for $2000, less $100, yet it clearly appears that the defendant *624did not accept the offer nor take an option to purchase the property, nor indicate any desire to purchase it, until after it had found a purchaser, who was able and willing to purchase the property for $2500. Then the defendant withheld such information from the assignors and wrote them that the real estate market was slow, and that the defendant had “concluded to take a chance on the property” and itself to buy it for $2000, less $.100, and requested them to execute and forward a deed to it. Had the defendant informed the assignors that it had porcured a purchaser who was able and willing to buy and who would buy the property for $2500, and therefore the defendant now accepted the offer theretofore made by the assignors to sell the property to the defendant for $2000 less $100, and demanded of them to do so, it well knew that the assignors were then not obligated to' comply with such demand. And, to induce them to do what the defendant could not legally or rightfully demand of them, it intentionally failed to make known to, and suppressed from them, facts concerning the transaction.
I think the judgment of the court below is right.